Title: From James Madison to James Monroe, 28 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Monticello Apl. 28. [1815]
                    
                    Since my arrival here I have recd. yours of the 25th: The claim of Aspinwall seems not to be resisted. Barney I understood did not wish the Consulate at London after knowing that no salary was attached to it. If I do not forget my conversation with Col. A: I noted that cirstance [sic] which did not extinguish his inclination. It will be proper that the individual appd. whoever he may be, should be distinctly apprized that the salary heretofore allowed had reference to services limited to a state of war in Europe. If you & Mr. Dallas see, in the circumstances of the Collector at N London, an equitable room for the substitution of Cushing, the latter may be provided for in that way. Huntington has long been kept in office, more on acct. of his revolutionary services, than of any modern merit, or of any appeal to humane considerations. I write in a haste permiting [sic] nothing more than affe. respects
                    
                        J. Madison
                    
                